DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102

3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-8, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yamamoto (PG Pub NO 2020/0033958).

As in claim 1, Yamamoto discloses a capacitive-coupling electronic pen (Fig 1): 
a tubular housing (Fig 1 item 2 and Par 033) discloses casing 2(i.e. tubular housing); 
a signal transmission circuit arranged in the housing (Fig 1 transmission circuit 30) discloses signal transmission circuit arranged in the housing (2) ; 
a tubular conductor fixed and arranged at a predetermined position in the housing such that an axial direction of the tubular conductor corresponds to an axial direction of the housing; (Fig 1, 2 and Par 043-044) discloses tubular conductor (71) fixed and arranged in the housing (2) such that an axial direction of the tubular conductor corresponds to an axial direction of the housing
a conductive core body (Fig 1 item 6) including a front end protruding from an opening on one side of the housing in the axial direction of the housing, and an opposite end that is opposite the front end and that is inserted into a hollow portion of the tubular conductor such that the opposite end is movable; (Fig 1, 2 and Par 0043 and 0054) discloses conductive core body wherein the front end of the conductive core (i.e. pen tip) protruding from an opening on one side of the housing (2) in the axial direction of the housing and the opposite end attached to pressure detector is movable
and a connection member that electrically connects the signal transmission circuit and the tubular conductor, wherein a signal from the signal transmission circuit is transmitted to the core body through capacitive coupling between the tubular conductor and the core body and transmitted to an outside of the electronic pen from a tip portion of the core body when the tubular conductor electrically connected to the signal transmission circuit and the core body are not in contact with each other. (Fig 2-3 and Par 0053, 0057, 0061-0063 and 0128) discloses connection member that electrically connects the signal transmission circuit and the tubular conductor wherein a signal from the signal transmission circuit is transmitted to the core body through capacitive coupling between the tubular conductor and the core body and transmitted to an outside of the electronic pen from a tip portion of the core body

As in claim 2, Yamamoto discloses the capacitive-coupling electronic pen according to claim 1, wherein: the tubular conductor (71) is fixed closer to the opening on the one side of the housing (2) in a holder (Fig 1 tip portion of the housing) fixed and arranged at a position between the tubular conductor and the signal transmission circuit (30) in the axial direction of the housing. (Fig 1-2)

As in claim 3, Yamamoto discloses the capacitive-coupling electronic pen according to claim 2, wherein: an end portion (61a) of the core body (6) on the opposite end of the core body is pierced through the tubular conductor (7) and fitted to a fitting portion of a fitting member provided on the holder. (Fig 1-2) discloses end portion (61a) of the core body (6) pierced through the tubular conductor (7) and fitted to a fitting portion (81) of a fitting member provided on the holder.

As in claim 4, Yamamoto discloses the capacitive-coupling electronic pen according to claim 3, wherein: the core body (6) is fitted to the fitting member provided on the holder such that the core body is capable of being inserted into and removed from the fitting member. (Fig 2 and Par 0051) discloses the core body (6) is fitted to the fitting member (recessed portion 81a) of core body fitting portion 81 such that the core body is capable of being inserted into and removed from the fitting member.

As in claim 5, Yamamoto discloses the capacitive-coupling electronic pen according to claim 2, wherein: the holder holds a pen pressure detector that includes a plurality of pressure sensing components which, in operation, detect a pen pressure applied to the front end of the core body. (Fig 1-2 and Par 0051) discloses holder holds a pen pressure detector that includes a plurality of pressure sensing components (core body, pressure sensor) in operation, detect a pen pressure applied to the front end of the core body.

As in claim 6, Yamamoto discloses the capacitive-coupling electronic pen according to claim 2, wherein: an end portion of the core body on the opposite end of the core body is pierced through the tubular conductor and fitted to a fitting portion of a fitting member provided on the holder such that the end portion is insertable into and removable from the fitting portion, the fitting member is arranged in the holder such that the fitting member is displaceable in the axial direction of the housing along with the core body when the core body is displaced in the axial direction of the housing according to the pen pressure applied to the front end of the core body, and the holder holds a plurality of pressure sensing components which, in operation, detect pressure transmitted through the core body and the fitting member to detect the pen pressure applied to the front end of the core body. (Fig 1-2 and Par 0048-0051) discloses an end portion of the core body (61a) pierced through the tubular conductor (7) and fitted to a fitting portion of a fitting member (81) provided on the holder such that the end portion is insertable into and removable from the fitting portion (i.e. core body 6 can be decoupled and pulled out from the pressure transmitting member 8. That is, the core body 6 is replaceable) and when the core body is displaced in the axial direction of the housing according to the pen pressure applied to the front end of the core body detect pressure transmitted through the core body and the fitting member to detect the pen pressure applied to the front end of the core body.

As in claim 7, Yamamoto discloses the capacitive-coupling electronic pen according to claim 2, wherein: the connection member is provided to go around the holder and electrically connect the tubular conductor and the signal transmission circuit. (Fig 2 and Par 0052) discloses connection member used to electrically connect the tubular conductor and the signal transmission circuit.

As in claim 8, Yamamoto discloses the capacitive-coupling electronic pen according to claim 2, wherein: the connection member is formed on an outer surface of the holder. (Fig 2)

As in claim 14, Yamamoto discloses the capacitive-coupling electronic pen according to claim 1, wherein: the front end of the tubular conductor protrudes outside of the electronic pen from the opening on the one side of the housing. (Fig 1) discloses the front end of the tubular conductor (7) protrudes outside of the electronic pen (1) from the opening on the one side/writing side of the housing

As in claim 15, Yamamoto discloses the capacitive-coupling electronic pen according to claim 1, wherein: the tubular conductor is made of conductive metal. (Fig 2 and Par 0053) discloses tubular conductor that is electrically connected to signal transmission control circuit 30 (i.e. said material is made out of conductive material (i.e. conductive metal))

Allowable Subject Matter
6.        Claim(s) 9-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Prior art of record singularly or in combination thereof fails to disclose claimed limitation of claim 9 wherein a peripheral electrode is provided that covers around the tubular conductor into which the core body is inserted, and the peripheral electrode is also capacitive-coupled to a position detection sensor wherein an insulating member is provided between the tubular conductor and the peripheral electrode. 

Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                12/29/2021